Case 2:21-cv-04587-MCA-AME Document 4 Filed 04/21/21 Page 1 of 12 PageID: 42




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



 SECURITIES AND EXCHANGE COMMISSION,

                                       Plaintiff,
                                                           C.A. No. 21-04587 (MCA)
                            v.

 GEORGE HECKLER,

                                       Defendant.



                     CONSENT OF DEFENDANT GEORGE HECKLER

       1.      Defendant George Heckler (“Defendant”) waives service of a summons and the

complaint in this action, enters a general appearance, and admits the Court’s jurisdiction over

Defendant and over the subject matter of this action.

       2.      Defendant has entered into a written agreement to plead guilty to criminal conduct

relating to certain matters alleged in the complaint in this action. Specifically, in United States v.

George Heckler, Crim. No. 21-cr-00203 (D.N.J) (the “Criminal Action”), Defendant agreed to

plead guilty to violations of Section 10(b) of the Securities Exchange Act of 1934 (the

“Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R.

§ 240.10b-5]. This Consent shall remain in full force and effect regardless of the existence or

outcome of any further proceedings in the Criminal Action.

       3.      Defendant hereby consents to the entry of the Judgment in the form attached

hereto (the “Judgment”) and incorporated by reference herein, which, among other things,

permanently restrains and enjoins Defendant from violations of Section 10(b) of the Exchange

Act [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5];


                                                    1
Case 2:21-cv-04587-MCA-AME Document 4 Filed 04/21/21 Page 2 of 12 PageID: 43




Section 17(a) of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)]; and

Sections 206(1), (2) and (4) of the Investment Advisers Act of 1940 (“Advisers Act”) [15 U.S.C.

§§ 80b-6(1), (2) and (4)] and Rule 206(4)-8 promulgated thereunder [17 C.F.R. § 275.206(4)-8].

       4.      Defendant agrees that the Court shall order disgorgement of ill-gotten gains,

prejudgment interest thereon, and a civil penalty pursuant to Section 20(d) of the Securities Act

[15 U.S.C. § 77t(d)], Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)] and Section

209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)]. Defendant further agrees that the amounts of

the disgorgement and civil penalty shall be determined by the Court upon motion of the

Commission, and that prejudgment interest shall be calculated from March 6, 2019, based on the

rate of interest used by the Internal Revenue Service for the underpayment of federal income tax

as set forth in 26 U.S.C. § 6621(a)(2). Defendant further agrees that in connection with the

Commission’s motion for disgorgement and/or civil penalties, and at any hearing held on such a

motion: (a) Defendant will be precluded from arguing that he did not violate the federal

securities laws as alleged in the complaint; (b) Defendant may not challenge the validity of this

Consent or the Judgment; (c) solely for the purposes of such motion, the allegations of the

complaint shall be accepted as and deemed true by the Court; and (d) the Court may determine

the issues raised in the motion on the basis of affidavits, declarations, excerpts of sworn

deposition or investigative testimony, and documentary evidence, without regard to the standards

for summary judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure. In

connection with the Commission’s motion for disgorgement and/or civil penalties, the parties

may take discovery, including discovery from appropriate non-parties.

       5.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.



                                                  2
Case 2:21-cv-04587-MCA-AME Document 4 Filed 04/21/21 Page 3 of 12 PageID: 44




        6.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Judgment.

        7.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

        8.      Defendant agrees that this Consent shall be incorporated into the Judgment with

the same force and effect as if fully set forth therein.

        9.      Defendant will not oppose the enforcement of the Judgment on the ground, if any

exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and hereby

waives any objection based thereon.

        10.     Defendant waives service of the Judgment and agrees that entry of the Judgment

by the Court and filing with the Clerk of the Court will constitute notice to Defendant of its terms

and conditions. Defendant further agrees to provide counsel for the Commission, within thirty

days after the Judgment is filed with the Clerk of the Court, with an affidavit or declaration

stating that Defendant has received and read a copy of the Judgment.

        11.     Consistent with 17 C.F.R. § 202.5(f), this Consent resolves only the claims

asserted against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges



                                                   3
Case 2:21-cv-04587-MCA-AME Document 4 Filed 04/21/21 Page 4 of 12 PageID: 45




that the Court’s entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be permitted to contest the factual allegations of

the complaint in this action.

       12.     Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant

or respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings.” As part of Defendant’s agreement to

comply with the terms of Section 202.5(e), Defendant acknowledges the written agreement to

plead guilty for related conduct described in paragraph 2 above, and: (i) will not take any action

or make or permit to be made any public statement denying, directly or indirectly, any allegation

in the complaint or creating the impression that the complaint is without factual basis; (ii) will

not make or permit to be made any public statement to the effect that Defendant does not admit

the allegations of the complaint, or that this Consent contains no admission of the allegations;

(iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in this action

to the extent that they deny any allegation in the complaint; and (iv) stipulates for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, that the

allegations in the complaint are true, and further, that any debt for disgorgement, prejudgment



                                                  4
Case 2:21-cv-04587-MCA-AME Document 4 Filed 04/21/21 Page 5 of 12 PageID: 46




interest, civil penalty or other amounts due by Defendant under the Judgment or any other

judgment, order, consent order, decree or settlement agreement entered in connection with this

proceeding, is a debt for the violation by Defendant of the federal securities laws or any

regulation or order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy

Code, 11 U.S.C. §523(a)(19). If Defendant breaches this agreement, the Commission may

petition the Court to vacate the Judgment and restore this action to its active docket. Nothing in

this paragraph affects Defendant’s: (i) testimonial obligations; or (ii) right to take legal or factual

positions in litigation or other legal proceedings in which the Commission is not a party.

       13.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.

       14.     In connection with this action and any related judicial or administrative

proceeding or investigation commenced by the Commission or to which the Commission is a

party, Defendant (i) agrees to appear and be interviewed by Commission staff at such times and

places as the staff requests upon reasonable notice; (ii) will accept service by mail or facsimile

transmission of notices or subpoenas issued by the Commission for documents or testimony at

depositions, hearings, or trials, or in connection with any related investigation by Commission

staff; (iii) appoints Defendant’s undersigned attorney as agent to receive service of such notices

and subpoenas; (iv) with respect to such notices and subpoenas, waives the territorial limits on



                                                   5
Case 2:21-cv-04587-MCA-AME Document 4 Filed 04/21/21 Page 6 of 12 PageID: 47
Case 2:21-cv-04587-MCA-AME Document 4 Filed 04/21/21 Page 7 of 12 PageID: 48




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



 SECURITIES AND EXCHANGE COMMISSION,

                                       Plaintiff,
                                                            C.A. No. 2:21-cv-04587 (MCA)

                             v.

 GEORGE HECKLER,

                                       Defendant.



                   JUDGMENT AS TO DEFENDANT GEORGE HECKLER

       The Securities and Exchange Commission having filed a Complaint and Defendant

George Heckler (“Defendant”) having entered a general appearance; consented to the Court’s

jurisdiction over Defendant and the subject matter of this action; consented to entry of this

Judgment; waived findings of fact and conclusions of law; and waived any right to appeal from

this Judgment:

                                                    I.

       IT IS ORDERED, ADJUDGED, AND DECREED that Defendant is permanently

restrained and enjoined from violating, directly or indirectly, Section 10(b) of the Securities

Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated

thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate

commerce, or of the mails, or of any facility of any national securities exchange, in connection

with the purchase or sale of any security:

       (a)       to employ any device, scheme, or artifice to defraud;


                                                    1
Case 2:21-cv-04587-MCA-AME Document 4 Filed 04/21/21 Page 8 of 12 PageID: 49




        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

        (c)     to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.



                                                  2
Case 2:21-cv-04587-MCA-AME Document 4 Filed 04/21/21 Page 9 of 12 PageID: 50




       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, while acting as an

investment adviser, Sections 206(1) and (2) of the Investment Advisers Act of 1940 (“Advisers

Act”) [15 U.S.C. §§ 80b-6(1) and (2)] by using the mails or any means or instrumentality of

interstate commerce: (a) to employ any device, scheme, or artifice to defraud any client or

prospective client; or (b) to engage in any transaction, practice, or course of business which

operates as a fraud or deceit upon any client or prospective client.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Section 206(4) of the Advisers Act [15

U.S.C. § 80b-6(4)] and Rule 206(4)-8 promulgated thereunder [17 C.F.R. § 275.206(4)-8], as an

investment adviser to a pooled investment vehicle, by use of the mails or any means or



                                                 3
Case 2:21-cv-04587-MCA-AME Document 4 Filed 04/21/21 Page 10 of 12 PageID: 51




instrumentality of interstate commerce, directly or indirectly: (a) to make any untrue statement of

a material fact or to omit to state a material fact necessary to make the statements made, in the

light of the circumstances under which they were made, not misleading, to any investor or

prospective investor in the pooled investment vehicle; or (b) otherwise to engage in any act,

practice, or course of business that is fraudulent, deceptive, or manipulative with respect to any

investor or prospective investor in the pooled investment vehicle.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay

disgorgement of ill-gotten gains, prejudgment interest thereon, and a civil penalty pursuant to

Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)], Section 21(d)(3) of the Exchange Act

[15 U.S.C. § 78u(d)(3)], and Section 209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)]. The

Court shall determine the amounts of the disgorgement and civil penalty upon motion of the

Commission. Prejudgment interest shall be calculated from March 6, 2019, based on the rate of

interest used by the Internal Revenue Service for the underpayment of federal income tax as set

forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission’s motion for disgorgement

and/or civil penalties, and at any hearing held on such a motion: (a) Defendant will be precluded

from arguing that he did not violate the federal securities laws as alleged in the Complaint; (b)

Defendant may not challenge the validity of the Consent or this Judgment; (c) solely for the



                                                 4
Case 2:21-cv-04587-MCA-AME Document 4 Filed 04/21/21 Page 11 of 12 PageID: 52




purposes of such motion, the allegations of the Complaint shall be accepted as and deemed true

by the Court; and (d) the Court may determine the issues raised in the motion on the basis of

affidavits, declarations, excerpts of sworn deposition or investigative testimony, and

documentary evidence, without regard to the standards for summary judgment contained in Rule

56(c) of the Federal Rules of Civil Procedure. In connection with the Commission’s motion for

disgorgement and/or civil penalties, the parties may take discovery, including discovery from

appropriate non-parties.

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                               VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(19).




                                                 5
Case 2:21-cv-04587-MCA-AME Document 4 Filed 04/21/21 Page 12 of 12 PageID: 53




                                               VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.


Dated: _____________
        April 21, 2021

                                              ____________________________________
                                              HON. MADELINE COX ARLEO
                                              UNITED STATES DISTRICT JUDGE




                                                 6
